Citation Nr: 0312828	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  95-28 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the left thigh prior to March 6, 
1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the left thigh 
beginning on March 6, 1999.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right shoulder, currently evaluated as 
20 percent disabling.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right ankle, prior 
to December 21, 2002.

5.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right ankle, evaluated as 30 
percent disabling as of December 21, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from December 1948 to June 
1950 and from December 1950 to January 1954.  This appeal is 
before the Board of Veterans' Appeals (Board) from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The veteran, his 
spouse, and his representative appeared before a Member of 
the Board at a hearing at the RO in April 1996.  In April 
1997, the Board remanded the case to the RO for additional 
development.

The RO returned the case to the Board in June 2000.  In a 
letter dated in July 2001, the Board notified the veteran 
that the Board member who had held the hearing in April 1996 
was no longer employed by the Board.  The veteran was asked 
if he wanted another Board hearing and he was informed that 
if he did not respond within 30 days the Board would assume 
that he did not want an additional hearing.  The veteran did 
not respond.

In October 2001 the Board again remanded the case for 
additional development.  In spite of the RO's actions, 
however, additional development is still required.

In both its December 1997 and October 2001 remands, the Board 
noted that the veteran had raised the issue of entitlement to 
service connection for residuals of a gunshot wound of the 
right calf on multiple occasions, but that it had never been 
addressed by the RO.  Despite the Board's repeated requests, 
the RO has yet to address this issue.  A VA examination in 
March 1999 revealed two scars on the right calf which were 
"very slightly tender."  It was noted that the veteran 
complained of pain and muscle cramping involving the right 
calf.  At the time of his December 2002 VA examination, the 
veteran reported having been shot in the right lateral calf 
during service and subsequently undergoing surgery to remove 
a bullet from his right calf.  The veteran reported 
"achiness" in his right lower extremity, particularly after 
long walks.  He also reported residual ankle stiffness and 
pain with decreased range of motion.  As noted by the 
veteran's representative, remand instructions of the Board 
are neither optional not discretionary.  Full compliance with 
such instructions is mandated by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  As such, it is imperative that the 
RO address the veteran's claim for service connection 
involving his right calf.

Furthermore, the Board observes that a private June 1998 
neurological consultation following a nerve conduction study 
of the right leg revealed a diagnosis of right peroneal nerve 
neuropathy which the physician stated was consistent with 
traumatic peroneal neuropathy.  However, a VA examiner at a 
September 1999 VA examination questioned the quality of such 
nerve studies and indicated that such studies should be 
repeated if there was a question as to normal versus 
abnormal.  At a March 1999 VA orthopedic examination, the 
examiner recommended that the veteran undergo an ankle-
brachial index test, as bilateral pulses in his ankles were 
nonpalable.  The Board is of the opinion that the issue 
pertaining to the veteran's right calf may directly affect 
the outcome of the issue of an increased evaluation of his 
right ankle disability currently on appeal.  As such, the 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

Moreover, despite the Board's October 2001 instructions that 
nerve conduction studies of both legs be accomplished, this 
testing has not been done.  Additionally, the ankle-brachial 
index test recommended by the March 1999 VA examiner has not 
been provided to the veteran.  Also, at the time of the 
December 2002 VA examination, the examiner indicated that, 
with respect to the veteran's lower extremities, "It would 
be nice to have further follow-up studies, including MG 
studies of [both lower extremities] as described previously 
for more objective findings . . . .baseline examination today 
clearly has evidence for peroneal nerve loss and its motor 
distribution to the tibialis anterior and to the peroneals."

In his October 2002 Statement in Support of Claim (VA Form 
21-4138), the veteran indicated that he has been treated at 
both the Lake City VAMC and the Gainesville VAMC for his 
disabilities.  Although treatment records from the 
Gainesville VAMC have been obtained, the records from the 
Lake City VAMC are still outstanding.  

Further, in a submission from the veteran, dated in October 
2002, he indicated that he was scheduled to have a nerve 
conduction study by Dr. Puente on November 8, 2002, who was 
to turn EMG results over to Dr. Manzoor.  Although the RO 
requested the results of Dr. Puente's study from Dr. Manzoor 
on November 1, 2002, in light of the fact that the study had 
not yet been accomplished at that time, another attempt to 
obtain these records is warranted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA imposes a significant duty upon VA to assist the 
appellant with his or her claim and to provide him or her 
with notice of evidence needed to support the claim.  First, 
VA has a duty to notify the appellant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2002).  With respect to this duty to assist the 
veteran in obtaining evidence, the VCAA requires that VA 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.	The RO should review the claims file and 
ensure that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify the 
veteran as to what evidence or information is 
needed to support the claims, what evidence 
VA will develop, and what evidence the 
veteran must furnish.

2.	The RO should obtain the veteran's treatment 
records from the Lake City VAMC, since July 
1998.

3.	The RO should obtain the results of Dr. 
Puente's November 8, 2002, nerve conduction 
studies from R. Manzoor, M.D.  Dr. Manzoor's 
mailing address is 4551 West US 90, Suite 
102, Lake City, Florida 32055.

4.	The RO should also request the veteran to 
identify all other health care providers from 
whom he has received recent treatment for his 
right shoulder, right ankle, and left 
thigh/leg since July 1998, not already 
associated with the claims folder.  These 
records should also be obtained.

5.	The veteran should be afforded a neurological 
examination of his right shoulder, left thigh, 
and right ankle.  The claims file must be made 
available to the examiner for review purposes 
prior to the examination.  The examiner should 
either arrange for the veteran to be afforded 
a nerve conduction study of both legs, the 
"MG studies" of the lower extremities 
suggested by examiner in December 2002, and an 
ankle-brachial index test recommended by the 
examiner in March 1999, or explain why such 
tests are not needed.  The examiner(s) should 
state the nature of any disability and 
indicate whether such disability is related to 
the veteran's service-connected residuals of 
gunshot wounds to the left thigh and right 
ankle.  The claims file must be made available 
to the examiner for review purposes prior to 
the examination.

6.	Inasmuch as the issue of entitlement to 
service connection for residuals of a gunshot 
wound to the right calf is deemed to be 
"inextricably intertwined" with the issue of 
an increased evaluation for residuals of a 
gunshot wound to the right ankle, the RO 
should take appropriate adjudicative action, 
and provide the veteran and his representative 
notice of the determination and the right to 
appeal.  If a timely notice of disagreement is 
filed, the veteran and his representative 
should be furnished with a statement of the 
case and given time to respond thereto.

7.	The RO should then undertake any other 
development required to comply with the VCAA 
and the implementing regulations and should 
readjudicate the veteran's claims based on 
all evidence received.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and afford 
the veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



